Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed on 7/1/21.
Claims 1, 3-9 and 12-20 are pending.

Response to Arguments
Rejections under 35 U.S.C. §112
The applicant’s amendments are sufficient to overcome the previous rejections which are consequently withdrawn.

Claim Objections
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn. However the amendments have introduced additional minor errors as indicated below.

Rejections under 35 U.S.C. §103
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive.

Specifically, the Office suggests that the “arguments” disclosed above reads upon the “developer specified threshold value.” However, this is not correct. As disclosed in numerous places in Blevin, the “argument” is not a “threshold value,” let alone a “developer defined threshold value.” For example, as discussed below in paragraph [0022] of Blevin, an “argument” specifies “at least two values or dimensions, a subsystem 20 and an instrumentation category 22 within that subsystem, (emphasis added). As shown below in FIG. 1 of Blevin, neither of these is a “threshold value.” (last par. on pg. 9)

The examiner respectfully disagrees. Blevin teaches an instrumentation macro that accepts input (par. [0011] “instrumentation macros … takes one or more arguments”). While Blevin does not disclose passing a “threshold value” as this input, Copty discloses a threshold value input into instrumentation code (par. [0040] “coverage goals may be determined by developers … add assertions to the code”). Accordingly, implementing an instrumentation macro which accepts a threshold as input would have been an obvious means of inputting Copty’s thresholds.
Additionally, it is noted that the newly added limitation(s) directed to different thresholds for different branches are addressed in view of newly cited US 7,353,500 to Ioku et al. and thus are moot in view of these new grounds of rejection.
Applicant has not argued the additional claims separately.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Claim 1 recites “wherein at least two code branches having threshold values different from each other”. It is believed this would be better written as “wherein at least two code branches hav[[ing]] threshold values different from each other”.
Claim 18 recites “multiple code branches is selected a developer”. It is believed this would be better written as “multiple code branches is selected by a developer”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, 12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0266074 to Copty et al. (Copty) in view of US 2006/0259830 to Blevin et al. (Blevin) in view of US 7,353,500 to Ioku et al. (Ioku).

Claim 1: Copty discloses a system comprising: a code branch tracking module stored in memory that: 
maintains a counter value in association with each of multiple code branches defined within a code body during execution of the code body, the counter value for each one of the code branches representing a number of times the code branch has executed within a current 
dynamically updates and maintains a pass indicator status for each of the code branches during execution of the code body responsive to execution of an annotation included in the code branch (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution”), the pass indicator status indicating satisfaction or non-satisfaction of a pass condition identified within the code branch that is based on the associated counter value for the code branch (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution”, par. [0099] “Software Coverage 332 may comprise coverage events related to the coverage goals”), the annotation within each of the code branches identifying:
pass evaluation code (par. [0044] “instrumentation code”); and
the pass evaluation code being executed upon execution of the code branch to evaluate the pass condition (par. [0044] “identify whether the coverage goals … are reached during execution”) based on a comparison between the threshold value and the counter value (par. [0040] “coverage goals may be determined by developers … add assertions to the code”, par. [0054] “an edge hit count array”).

Copty does not disclose the annotation identifying:
a pass evaluation macro; and
a threshold value for the code branch that is provided as an input to the pass evaluation macro of the code branch, to evaluate the pass condition based on a comparison between the threshold value and the counter value.

Blevin teaches an annotation identifying:
a macro (e.g. par. [0011] “instrumentation macros”); and
a value that is provided as an input to the macro to evaluate a condition based on the value (par. [0011] “takes one or more arguments”).

It would have been obvious at the time of filing to identify the pass conditions (Copty par. [0044] “instrumented to identify whether the coverage goals … are reached”) within an annotation referencing a pass evaluation macro (Blevin par. [0011] “instrumentation macros”, Copty par. [0044] “instrumentation code”) and to evaluate the pass condition based on a comparison between a threshold value passed as a parameter (Blevin par. [0011] “takes one or more arguments”, Copty par. [0040] “coverage goals may be determined by developers … add assertions to the code”), and a counter value (Copty par. [0054] “an edge hit count array”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of implementing the instrumentation code which would have produced only the expected result (Blevin par. [0011] “instrumentation macros”, Copty par. [0044] “instrumentation code”).

Copty and Blevin do not explicitly teach at least two code branches having threshold values different from each other.



It would have been obvious at the time of filing to identify threshold values for two code branches that have different values (Copty par. [0044] “instrumented to identify whether the coverage goals … are reached”, Ioku col. 7, lines 60-65 “set separately for each of the … branches). Those of ordinary skill in the art would have been motivated to do so in order to provide a finer granularity of control while also improving efficiency (see e.g. Copty par. [0040] “the coverage goals may be determined by developers”, Ioku col. 3, lines 9-12 “avoiding unnecessary overhead”).

Claim 3: Copty, Blevin and Ioku teach the system of claim 1, wherein the pass condition for a select branch of the code branches is satisfied by execution of the select branch and the pass indicator status for the select branch indicates a fail status when the code branch has not executed (e.g. Copty par. [0054] “each basic block may be associated with a coverage goal”, par. [0042] “goals that may determine whether … each statement … has been executed … each branch … has been executed”, resulting in a failure if the relevant branch/block has not been executed).

Claim 4: Copty, Blevin and Ioku teach the system of claim 1, wherein the pass condition is a metric selected by a developer usable to verify that an associated code branch has executed in 

Claim 6: Copty, Blevin and Ioku teach the system of claim 1, wherein the code branch tracking module is further configured to: 
re-assess satisfaction of the pass condition for a select branch of the code branches responsive to incrementing the counter value for the select branch (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution”); and 
update the pass indicator status for the select branch based on the re-assessment (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution”, par. [0099] “Software Coverage 332 may comprise coverage events related to the coverage goals”).

While Copty does not explicitly disclose testing the coverage goal “responsive to incrementing the counter value” it is believed this is, at least, implied by the disclosure. More specifically, those of ordinary skill in the art would have understood that, e.g., testing a “goal” that a branch be executed (see e.g. par. [0042]) without first incrementing the counter (see e.g. par. [0054]) would produce an incorrect result. In other words a coverage goal of determining at least one execution would not be satisfied until at least the second execution if it is not tested “responsive to” incrementing the counter.

Claim 9: Copty discloses a method comprising: 

dynamically updating and maintaining a pass indicator status for each of the code branches during execution of the code body responsive to execution of an annotation included [in the] the code branch (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution”), the pass indicator status indicating satisfaction or non-satisfaction of a pass condition identified within the code branch that is based on the associated counter value for the code branch (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution”, par. [0099] “Software Coverage 332 may comprise coverage events related to the coverage goals”), the annotation within each of the code branches identifying:
pass evaluation code (par. [0044] “instrumentation code”); and
the pass evaluation code being executed upon execution of the code branch to evaluate the pass condition (par. [0044] “identify whether the coverage goals … are reached during execution”) based on a comparison between the threshold value and the counter value (par. [0040] “coverage goals may be determined by developers … add assertions to the code”, par. [0054] “an edge hit count array”).

Copty does not disclose the annotation identifying:

a threshold value for the code branch that is provided as an input to the pass evaluation macro of the code branch to evaluate the pass condition based on a comparison between the threshold value and the counter value.

Blevin teaches an annotation identifying:
a macro (e.g. par. [0011] “instrumentation macros”); and
a value that is provided as an input to the macro to evaluate a condition based on the value (par. [0011] “takes one or more arguments”).

It would have been obvious at the time of filing to identify the pass conditions (Copty par. [0044] “instrumented to identify whether the coverage goals … are reached”) within an annotation referencing a pass evaluation macro (Blevin par. [0011] “instrumentation macros”, Copty par. [0044] “instrumentation code”) and to evaluate the pass condition based on a comparison between a threshold value passed as a parameter (Blevin par. [0011] “takes one or more arguments”, Copty par. [0040] “coverage goals may be determined by developers … add assertions to the code”), and a counter value (Copty par. [0054] “an edge hit count array”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of implementing the instrumentation code which would have produced only the expected result (Blevin par. [0011] “instrumentation macros”, Copty par. [0044] “instrumentation code”).



Ioku teaches wherein a code branch developer is able to assign different threshold values for each of multiple code branches (e.g. col. 7, lines 60-65 “the maximum allowable number of measurements 181 can be set separately for each of the TRUE and FALSE branches”).

It would have been obvious at the time of filing to assign different threshold values for each of multiple code branches (Copty par. [0044] “instrumented to identify whether the coverage goals … are reached”, Ioku col. 7, lines 60-65 “set separately for each of the … branches). Those of ordinary skill in the art would have been motivated to do so in order to provide a finer granularity of control while also improving efficiency (see e.g. Copty par. [0040] “the coverage goals may be determined by developers”, Ioku col. 3, lines 9-12 “avoiding unnecessary overhead”).

Claim 12: Copty, Blevin and Ioku teach the method of claim 9, wherein the pass condition identified by each code branch is a metric selected by a developer usable to verify that the code branch has executed in accord with an original intent of the developer (par. [0040] “the coverage goals may be determined by developers”).

Claim 15: Copty, Blevin and Ioku teach the method of claim 9 further comprising: 

updating the pass indicator status for the select code branch based on the re-assessment (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution”, par. [0099] “Software Coverage 332 may comprise coverage events related to the coverage goals”).

Claim 18: Copty discloses a system comprising: 
a code body stored in memory and executable by a processor (e.g. par. [0044] “software-under-test”), the code body including a code branch having an annotation that identifies a pass condition usable to verify whether execution of the code branch is consistent with original intent of a developer that drafted the code branch (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution … instrumentation code”, par. [0044] “the coverage goals may be determined by developers”), the annotation including:
pass evaluation code (par. [0044] “instrumentation code”); and
a threshold value for one or more of the multiple code branches is selected a developer to ascertain that the one or more code branches are working properly (par. [0040] “coverage goals may be determined by developers”), the pass evaluation code being executed upon execution of the code branch to evaluate the pass condition (par. [0044] “identify whether the coverage goals … are reached during execution”) based on a comparison between the threshold value and a determined number of times that the 

Copty does not disclose the annotation including:
a pass evaluation macro; and
a threshold value for the code branch that is provided as an input to the pass evaluation macro of the code branch and to evaluate the pass condition based on a comparison between the threshold value and the counter value.

Blevin teaches an annotation including:
a macro (e.g. par. [0011] “instrumentation macros”); and
a value that is provided as an input to the macro to evaluate a condition based on the value (par. [0011] “takes one or more arguments”).

It would have been obvious at the time of filing to identify the pass conditions (Copty par. [0044] “instrumented to identify whether the coverage goals … are reached”) within an annotation referencing a pass evaluation macro (Blevin par. [0011] “instrumentation macros”, Copty par. [0044] “instrumentation code”) and to evaluate the pass condition based on a comparison between a threshold value passed as a parameter (Blevin par. [0011] “takes one or more arguments”, Copty par. [0040] “coverage goals may be determined by developers … add 

Copty and Blevin do not explicitly teach wherein the threshold value for one or more of the multiple code branches is selected [by] a developer to be different from each other.

Ioku teaches a threshold value for one or more of multiple code branches is selected by a developer to be different from each other (e.g. col. 7, lines 60-65 “the maximum allowable number of measurements 181 can be set separately for each of the TRUE and FALSE branches”).

It would have been obvious at the time of filing to identify threshold values for two code branches that have different values (Copty par. [0044] “instrumented to identify whether the coverage goals … are reached”, Ioku col. 7, lines 60-65 “set separately for each of the … branches). Those of ordinary skill in the art would have been motivated to do so in order to provide a finer granularity of control while also improving efficiency (see e.g. Copty par. [0040] “the coverage goals may be determined by developers”, Ioku col. 3, lines 9-12 “avoiding unnecessary overhead”).

Claim 19: Copty, Blevin and Ioku teach the system of claim 18, further comprising: 
.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0266074 to Copty et al. (Copty) in view of US 2006/0259830 to Blevin et al. (Blevin) in view of US 7,353,500 to Ioku et al. (Ioku) in view of US 6,714,883 to Samuels (Samuels).

Claim 5: Copty, Blevin and Ioku teach the system of claim 1, but do not disclose the annotation of each of the multiple code branches identifies a condition for triggering execution of the code branch.

Samuels teaches an annotation of a branch that identifies a condition for triggering the branch (col. 5, lines 52-58 “trigger branch comments can include … information about the trigger branch condition”).

It would have been obvious at the time of filing to provide an annotation of the code branches (Copty par. [0042] “each branch of each control structure”) to identify a condition for triggering execution of the code branch (Samuels col. 5, lines 52-58 “information about the trigger branch 

Claim 13: Copty, Blevin and Ioku teach the method of claim 9, wherein the annotation includes a branch name (par. [0054] “instrumentation may include a location identifier”), but do not disclose the name identifying a condition sufficient to trigger execution of the code branch.

Samuels teaches an annotation of a branch that identifies a condition sufficient trigger execution of the branch (col. 5, lines 52-58 “trigger branch comments can include … information about the trigger branch condition”).

It would have been obvious at the time of filing to provide an annotation of the code branches (Copty par. [0042] “each branch of each control structure”) to identify a condition for triggering execution of the code branch (Samuels col. 5, lines 52-58 “information about the trigger branch condition”). Those of ordinary skill in the art would have been motivated to do so to “enable[] the operator to visually correlate the comment with the associate trigger branch” (Samuels col. 8, lines 42-44).  

Claim 14: Copty, Blevin and Ioku teach the method of claim 9, but do not disclose the annotation includes human-readable text indicating the pass condition.

Samuels teaches an annotation including human-readable text indicating an associated condition (col. 5, lines 52-58 “trigger branch comments can include … information about the trigger branch condition”, see e.g. fig. 2 “trigger event list” 214). 

It would have been obvious at the time of filing to provide an annotation that includes human-readable text indicating a pass condition (Copty par. [0044] “the coverage goals”, Samuels fig. 2 “trigger event list” 214). Those of ordinary skill in the art would have been motivated to do so to “elaborate on the purpose or function of the” pass condition (see e.g. Samuels col. 8, line 64-col. 9, line 1).  

Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0266074 to Copty et al. (Copty) in view of US 2006/0259830 to Blevin et al. (Blevin) in view of US 7,353,500 to Ioku et al. (Ioku) in view of US 6,311,327 to O’Brien et al. (O’Brian).

Claim 7: Copty, Blevin and Ioku teach the system of claim 1, but do not disclose a reader tool stored in memory that: 
queries the code branch tracking module with a request for information pertaining to execution of the code body, the requested information including the pass indicator status for one or more of the multiple code branches; and 
presents the requested information on a display of a computing device.


queries a code branch tracking module with a request for information pertaining to execution of the code body (col. 7, lines 30-36 “processing routines 72 that … retrieve data from data files 74”, col. 8, lines 18-20 “Tags … provide coverage of branch points”); and
present the requested information on a display of a computing device (col. 7, lines 36-47 provide reports and displays that specify performance in terms of source code locations and branches”).

It would have been obvious at the time of filing to query the code branch tracking module for information pertaining to the execution of the code body (O’Brian col. 7, lines 30-36 “retrieve data from data files 74”) including the pass indicator status for one or more code branches (Copty par. [0044] “coverage goals … reached during execution”) and present the requested information on a display (O’Brian col. 7, lines 36-47 provide reports and displays). Those of ordinary skill in the art would have been motivated to do so as a means of communicating the data to a user allowing for the execution to be analyzed (see e.g. O’Brian col. 6, lines 48-53 “the user is interested in determining code coverage”).

Claim 16: Copty, Blevin and Ioku teach the method of claim 9, but do not disclose: 
requesting information pertaining to execution of the code body, the requested information including the pass indicator status for one or more of the multiple code branches; and 
presenting the requested information on a display of a computing device.

O’Brian teaches requesting information pertaining to execution of the code body (col. 7, lines 30-36 “processing routines 72 that … retrieve data from data files 74”, col. 8, lines 18-20 “Tags … provide coverage of branch points”); and 
presenting the requested information on a display of a computing device (col. 7, lines 36-47 provide reports and displays that specify performance in terms of source code locations and branches”).

It would have been obvious at the time of filing to request information pertaining to the execution of the code body (O’Brian col. 7, lines 30-36 “retrieve data from data files 74”) including the pass indicator status for one or more code branches (Copty par. [0044] “coverage goals … reached during execution”) and present the requested information on a display (O’Brian col. 7, lines 36-47 provide reports and displays). Those of ordinary skill in the art would have been motivated to do so as a means of communicating the data to a user allowing for the execution to be analyzed (see e.g. O’Brian col. 6, lines 48-53 “the user is interested in determining code coverage”).

Claim 20: Copty, Blevin and Ioku teach the system of claim 19, but do not disclose: a reader tool stored in memory that: 
queries the code branch tracking module with a request for information pertaining to execution of the code body, the requested information including the pass indicator status for the code branch; and 


O’Brian teaches a reader tool store in memory that:
queries a code branch tracking module with a request for information pertaining to execution of the code body (col. 7, lines 30-36 “processing routines 72 that … retrieve data from data files 74”, col. 8, lines 18-20 “Tags … provide coverage of branch points”); and
present the requested information on a display of a computing device (col. 7, lines 36-47 provide reports and displays that specify performance in terms of source code locations and branches”).

It would have been obvious at the time of filing to query the code branch tracking module for information pertaining to the execution of the code body (O’Brian col. 7, lines 30-36 “retrieve data from data files 74”) including the pass indicator status for one or more code branches (Copty par. [0044] “coverage goals … reached during execution”) and present the requested information on a display (O’Brian col. 7, lines 36-47 provide reports and displays). Those of ordinary skill in the art would have been motivated to do so as a means of communicating the data to a user allowing for the execution to be analyzed (see e.g. O’Brian col. 6, lines 48-53 “the user is interested in determining code coverage”).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0266074 to Copty et al. (Copty) in view of US 2006/0259830 to Blevin et al. (Blevin) in view of US 7,353,500 to Ioku et al. (Ioku) in view of US 2011/0047532 to Wang (Wang).

Claim 8: Copty, Blevin and Ioku teach the system of claim 1, wherein the pass condition for each one of the code branches is evaluated by a pass evaluation code identified in an annotation included within the code branch, the pass evaluation code being executable to assess whether the count value for the code branch matches a developer-selected threshold count value (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution … instrumentation code”).

Copty, Blevin and Ioku do not explicitly disclose the pass condition is evaluated by a pass evaluation macro identified in an annotation.

Wang teaches a coverage macro identified in an annotation (par. [0027] “insert an annotation (e.g. representation of a macro definition in a code)”).

It would have been obvious at the time of filing to evaluate the pass condition (Copty par. [0044] “instrumented to identify whether the coverage goals … are reached”) with a pass evaluation macro identified in an annotation (Wang par. [0027] “insert an annotation (e.g. representation of a macro definition in a code)”, Copty par. [0044] “instrumentation code”). Those of ordinary skill in the art would have been motivated to do so as a “low execution overhead” method of instrumenting the code (see e.g. Wang par. [0024]).

Claim 17: Copty, Blevin and Ioku teach the method of claim 9, wherein the pass condition for each one of the code branches is evaluated by a pass evaluation code identified in an annotation included within the code branch (par. [0044] “instrumented to identify whether the coverage goals … are reached during execution … instrumentation code”), the pass evaluation code being executable to assess whether the count value for the code branch matches a developer-selected threshold count value (par. [0040] “the coverage goals may be determined by developers”, par. [0042] determine whether each branch … has been execute[d]”).

Copty, Blevin and Ioku do not explicitly disclose a pass evaluation macro identified in an annotation.

Wang teaches a coverage evaluation macro identified in an annotation (par. [0027] “insert an annotation (e.g. representation of a macro definition in a code)”).

It would have been obvious at the time of filing to evaluate the pass condition (Copty par. [0044] “the coverage goals”) with a pass evaluation macro identified in an annotation (Wang par. [0027] “insert an annotation (e.g. representation of a macro definition in a code)”, Copty par. [0044] “instrumentation code”). Those of ordinary skill in the art would have been motivated to do so as a “low execution overhead” method of instrumenting the code (see e.g. Wang par. [0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199